DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8th, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed January 8th, 2021 have been fully considered but they are not persuasive.
Applicant argues that “Trieu fails to describe or suggest a first fastener configure to be secured adjacent to a first end of a ligament of the joint to secure the first end of the reinforcement ligament (tape) to the first bone adjacent to the frit end of the ligament, wherein the first end of the ligament is configured to be attached to the bone, and a second fastener configured to be secured adjacent to a second end of the ligament of the joint opposite the first end of the ligament to secure the second end of the reinforcement component (tape) to the second bone adjacent to the second end of 
The Examiner respectfully disagrees with this assertion.  Trieu expressly states in their Abstract, ¶5 and ¶76 that the system is used to augment the anterior longitudinal ligament.  For the ligament to be augmented by the fasteners and the send of the reinforcement component (tape) they must be placed and held within close proximity (adjacent) the anterior longitudinal ligament.  Otherwise, the system would be unable to augment the ligament.  As a result, Applicant’s arguments and amendments are not found persuasive to overcome the prior art of record.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 21, 22, 24, 28, 32 and 35-38 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Trieu et al. (US 2002/0120270).
 	Regarding claim 21, Trieu et al. disclose a system for ligament augmentation comprising a reinforcement component (30) comprising a multifilament structure (¶35, figures 1-3) fabricated from polyethylene and polyester (¶36); a first fastener (32a) 
 	Regarding claim 32, Trieu et al. disclose that the reinforcement component is configured to prevent dislocation of the joint (see Abstract, ¶76).

 	Regarding claim 35, Trieu et al. disclose a system for ligament augmentation comprising a reinforcement tape (30) comprising filaments (figures 1-3, ¶35) fabricated from polyethylene and polyester (¶36); a first fastener (32a) configured to be attached to a first end of the reinforcement tape (figures 1-4), the first fastener configure to be secured at least partially within a first bone (V1) of a joint adjacent a first end of a ligament of the joint (see Abstract, ¶76) to secure the first end of the reinforcement tape to the first bone adjacent the first end of the ligament (see Abstract, ¶3, ¶5, ¶76) this occurs when the anterior longitudinal ligament is augmented or reconstructed), wherein the first end of the ligament is configured to be attached to the bone (¶76, figures 1-3, it .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 25-27 and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (US 2002/0120270) in view of Boyce et al. (US 2004/0024457).
Regarding claim 23, Trieu et al. disclose the claimed invention except for the reinforcement material comprising at least one suture.
Boyce et al. teach a reinforcement structure (figures 1A-1E, ¶50, ¶52 and ¶63) which includes a suture (¶63) for use in placing the reinforcement component to the target location (¶63).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the reinforcement structure to include a suture as 
 	Regarding claims 25-27 and 29-31, Trieu et al. disclose the claimed invention except for the first and second bones of the joint being a part of the foot, knee, shoulder, hand, lip and elbow.  Rather, Trieu et al. only expressly teach or disclose that their reinforcement component/tape is used with bones that are part of joints of the spine.
	Boyce et al. teach the use of a reinforcement component/tape (figures 1A-1E, ¶50, ¶52 and ¶63) which can be applied bones of the spine along with the knee, foot, hand, shoulder, hip and elbow joints (¶63). 	Therefore, because these joints and bones of the body were art-recognized equivalents at the time the invention was made for the purpose of ligament and tendon reconstruction, one of ordinary skill in the art would have found it obvious to have used the reinforcement component of Trieu et al. in applications on bones and joints of the knee, foot, hand, shoulder, hip and elbow as Boyce et al. teach that reinforcement components constructed of graft material can be applied to various joints of the body.

 	Claims 33, 34, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (US 2002/0120270) in view of Sutterlin, III (US 2006/0235391) in further view of Ralph et al. (US 2006/0235410).
 	Regarding claims 33 and 39, Trieu et al. disclose the claimed invention except for at least one of the first fastener and the second fastener is a flexible hollow fastener comprised of a biocompatible polymeric fibers, and wherein the flexible hollow fastener 
 	Sutterlin, III discloses the use of fasteners (figures 7A-7B, 18 and 19) that are hollow flexible fasteners (figures 7A-7B) comprised of a biocompatible material (¶109 and ¶113), and wherein the flexible hollow fastener is configured to deform from a first configuration (figures 7A and 18, ¶68 and ¶103) to a second configuration (figures 7B and 19, ¶68-69 and ¶104) to secure the reinforcement component/tape (1220) as it increases the purchase of the anchor, thus making it less likely that the anchor will pull out.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed at least one of the first and second fasteners of Trieu et al. to be a flexible hollow deformable fastener as taught by Sutterlin, III as it increases the purchase of the anchor, thus making it less likely that the anchor will pull out. 	Trieu et al. in view of Sutterlin, III fail to expressly teach or disclose that the biocompatible material are biocompatible polymeric fibers. 	Ralph et al. teach a flexible (¶60) hollow (12, figures 1A, 1D-3) fastener (2) comprising biocompatible polymeric fibers (¶43, “carbon fiber polyester”) as it is a known type of high strength polymer used in constructing a flexible and deformable hollow fastener (¶43). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed at least one of the fasteners of Trieu et al. in view of Sutterlin, III to comprise biocompatible polymeric fibers as taught by Ralph et al. as it is 
 	Regarding claims 34 and 40, Trieu et al. in view of Sutterlin, III disclose that the flexible hollow fastener is knotless (figures 7A-7B and 18-20, the device claims and crimps the reinforcement component/band, ¶97 and ¶103-104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775